IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FIFTH DISTRICT

                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

DOUGLAS SCHEELS,

             Appellant,

v.                                                  Case No. 5D17-2748

KENDRA SCHEELS,

             Appellee.

________________________________/

Opinion filed March 13, 2018

Appeal from the Circuit Court
for Seminole County,
Jessica J. Recksiedler, Judge.

Douglas Scheels, Tucson, AZ, pro se.

Heather Morcroft,    Winter      Park,   for
Appellee.




PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




TORPY, WALLIS, and EISNAUGLE, J.J., concur.